Citation Nr: 0427214	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  00-05 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
status, burst fracture of L-1 vertebra, rated 40 percent 
prior to February 12, 2002. 

2.  Entitlement to an increased rating for postoperative 
status, burst fracture of L-1 vertebra, rated 60 percent from 
February 12, 2002.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to service connection for dysthymic disorder 
claimed as secondary to service-connected disabilities.

6.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.




REPRESENTATION

Appellant represented by:	Antonio E. Bendezu


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from February 1976 until 
February 1980.  She also had a period of active duty for 
training (ACDUTRA) from June 7, 1984, to July 18, 1984.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.  By 
rating action dated in January 2000, the RO denied the 
veteran's claim for an increased rating for her service-
connected low back disability, then evaluated as 30 percent 
disabling.  In addition, the RO denied service connection for 
a bilateral knee disability and entitlement to a total rating 
based on individual unemployability due to service-connected 
disability.  Based on the receipt of additional evidence, the 
RO, by rating decision dated in April 2002, increased the 
evaluation assigned for the veteran's low back disability to 
40 percent, effective May 10, 1999, and to 60 percent, 
effective February 12, 2002.

The RO initially denied service connection for a disability 
of the knees in a May 1992 rating decision.  Since the 
veteran did not appeal this determination, it became final.  
She subsequently sought to reopen her claim.  As noted above, 
in the January 2000 rating action, the RO denied service 
connection for a bilateral knee disability.   In a decision 
dated in December 2002, the Board concluded that the 
additional evidence was new and material, and reopened the 
veteran's claim.  Further development was initiated by the 
Board concerning the claims for service connection for a 
bilateral knee disability and for an increased rating for the 
veteran's service-connected low back disability.

Furthermore, the matters discussed above were again before 
the Board in September 2003.  At that time, a remand was 
ordered to accomplish further development.  

Additionally, by rating decision in May 2004, the RO denied 
service connection for dysthymic disorder claimed as 
secondary to service-connected disabilities.  The veteran 
perfected her appeal with the submission of a VA Form 9 in 
June 2004.  

Finally, the issue of entitlement to TDIU is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  X-ray of the lumbar spine establishes a deformity of the 
vertebral body.

2.  Prior to February 12, 2002, the competent evidence shows 
that the veteran's postoperative status, burst fracture L-1 
vertebra, was manifested by severe limitation of motion. 

3.  The evidence of record does not establish that the 
veteran suffered any incapacitating episodes as a result of 
her postoperative status, burst fracture L-1 vertebra.

4.  From February 12, 2002, the evidence reveals mild 
neurological and moderate orthopedic manifestations of the 
veteran's postoperative status, burst fracture L-1 vertebra.

5.  The competent evidence establishes that it is at least as 
likely as not that the veteran's currently diagnosed 
degenerative arthritis of the right knee is proximately due 
to or the result of her service-connected postoperative 
status, burst fracture L-1 vertebra.

6.  The competent evidence establishes that it is at least as 
likely as not that the veteran's currently diagnosed 
degenerative arthritis of the left knee is proximately due to 
or the result of her service-connected postoperative status, 
burst fracture L-1 vertebra.

7.  The competent evidence demonstrates that it is at least 
as likely as not that the veteran's nonservice-connected 
dysthymic disorder was chronically aggravated by her service-
connected postoperative status, burst fracture L-1 vertebra.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 50 percent 
for postoperative status, burst fracture L-1 vertebra, prior 
to February 12, 2002, have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5292, 
5293 (effective prior to September 23, 2002).

2.  The schedular criteria for an evaluation in excess of 60 
percent for postoperative status, burst fracture L-1 
vertebra, from February 12, 2002, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5292, 5293 (to include as effective prior to 
September 23, 2002, from September 23, 2002 and from 
September 26, 2003) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235, 5242, 5243).  

3.  Degenerative arthritis of the right knee is proximately 
due to or the result of the service-connected postoperative 
status, burst fracture L-1 vertebra.  38 U.S.C.A. §§ 5103A, 
5107(b) (West 2002); 38 C.F.R. § 3.102, 3.310(a) (2003).

4.  Degenerative arthritis of the left knee is proximately 
due to or the result of a service-connected postoperative 
status, burst fracture L-1 vertebra.  38 U.S.C.A. §§ 5103A, 
5107(b) (West 2002); 38 C.F.R. § 3.102, 3.310(a) (2003).

5.  Dysthymic disorder is chronically aggravated by the 
veteran's service-connected postoperative status, burst 
fracture L-1 vertebra.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA). This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims. First, the VA has a duty to notify the 
appellant and her representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim. See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that she is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  VA will also request that the 
appellant provide any evidence in her possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

In light of the favorable determinations contained herein 
with regard to the service connection issues, additional 
development with regard to VA's duties to notify and assist 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991).

With regard to the increased rating issues, VA letters issued 
in December 2003 and March 2004 apprised the appellant of the 
information and evidence necessary to substantiate her 
claims, which information and evidence, if any, that she is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on her behalf.    

As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran of the information and 
evidence necessary to substantiate her claims, which 
information and evidence, if any, that she is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf, as required by Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and 38 C.F.R. § 3.159.  

Further regarding notice, it is observed that a May 2004 
supplemental statement of the case apprised the veteran of 
two recent changes to the diagnostic criteria involving the 
spine.  

Finally, it is also noted that a recent case of the United 
States Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's increased rating claims were 
filed and initially denied prior to the enactment of the 
VCAA.  Nevertheless, the Court in Pelegrini II noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
increased rating claims, the timing of the notice does not 
comply with the express requirements of the law as found by 
the Court in Pelegrini.  While the Court did not specify how 
the Secretary could properly cure a defect in the timing of 
the notice, it did leave open the possibility that a notice 
error of this kind may be non-prejudicial to a claimant.  
There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in November 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of her case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to her.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of her 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because the 
content requirements of a VCAA notice have been fully 
satisfied, any deficiency as to the timing of VCAA notice to 
the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records.  Also affiliated with the 
claims file are reports of VA and private post service 
treatment and examination.  Additionally, the veteran's 
statements in support of her claim are of record.  The Board 
has carefully reviewed the veteran's statements and concludes 
that she has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to her 
claim.  Essentially, all available evidence that could 
substantiate the claim have been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Relevant law and regulations-disability evaluations in 
general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2003).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Service connection

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  

If not shown in service, service connection may be granted 
for various chronic diseases, such as arthritis, if shown 
disabling to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  
Additionally, service connection shall be established for a 
disability which is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a).

In addition, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA), or from 
injury incurred or aggravated while performing inactive duty 
training. 38 U.S.C.A. §§ 101(23)(24), 106, 1110, 1131 (West 
2002); 38 C.F.R. § 3.6(a)(d) (2002).  The chronic disease 
presumption noted above is not applicable as to periods of 
ACDUTRA or INACTDUTRA.  38 U.S.C.A. § 1137.  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

I.  Increased rating prior to February 12, 2002, for 
postoperative status, burst fracture L-1 vertebra

Factual background

In November 1999, the veteran was treated for her spinal 
disability at Platte Valley Medical Group.  The treatment 
report detailed the history of her injury.  It was noted that 
she had incurred a burst fracture to the L1 vertebrae in a 
training accident in June 1984.  She underwent a Harrington 
rod placement in July 1984 and had another fusion in 1986.  

The veteran complained of chronic low back pain, with 
numbness in the right thigh and distal from that to her foot.  
She also had numbness in her left calf into her foot.  She 
could not sit for more than 5 minutes without problems.  She 
could drive, however, and commutes to work on a daily basis.  
When driving, she had to exit the vehicle every hour or so to 
stretch.  The veteran could not easily walk up and down steps 
and had an especially difficult time with high steps.  She 
avoided bending and lifting and was able to do her own 
housework.  The veteran wore a back brace.  

Objectively in November 1999, the veteran's strength was 
remarkably good.  There was some mild spasticity in upper 
motor neuron findings of the lower extremities.  She also had 
limitation in function as to lifting, twisting and bending 
and she would be at risk for activities such as climbing 
ladders.  She also had to avoid activities involving 
prolonged sitting or standing in one place.  

Also in November 1999, the veteran underwent a VA spinal 
examination.  The report of examination indicated that she 
worked as an LPN.  She complained of constant low back pain, 
as well as occasional shooting pain from the low back to the 
occipital area.  Her back pain radiated to both legs.  She 
also reported tingling and numbness in both lower 
extremities.  The pain was worse with activity and was 
alleviated by chiropractic treatment and pain medications.  
The pain affected her functionality but did not prevent her 
from accomplishing the activities of daily living.  She did 
not use any crutch, brace or cane, but she did have a back 
belt at work.  

Objectively, there were operational scars from the lower 
thoracic to gluteal cleft over the spine area.  Her gait and 
coordination were normal.  She had flexion to 90 degrees, 
extension to about 10 degrees, right lateral rotation to 30 
degrees, left lateral rotation to about 20 degrees.  The 
veteran complained of worsening pain with repetitive use.  
There was no spasm or weakness demonstrated.  There was 
tenderness over the vertebral in the lower lumbar area.  Her 
back musculature appeared normal.  Neurological examination 
was normal, except for touch and pain sensation in the right 
anterior thigh, the lower calf and dorsum of the feet.  

X-rays taken in November 1999 showed old compression 
deformities involving the superior endplate of T12 and L1.  
Degenerative changes were also noted.

The veteran was next examined by VA in July 2000.  The 
veteran reported back pain that was worse while sitting.  She 
was unable to sit in one position for more than 15 minutes.  
She also reported some spasm, as well as numbness in the L5 
distribution bilaterally.  

On physical examination, the veteran had a somewhat slow 
gait, with no limp.  She could heel and toe walk without 
difficulty.  There was no significant point tenderness along 
her back, though there was paraspinal tenderness in the lower 
lumbar region.  Deep tendon reflexes were 2+ and symmetrical 
in the patellar tendons and 1+ and symmetrical in the 
Achilles tendons.  Sensation to light touch was decreased in 
the L5 distribution on the right and left.  Sensation was 
intact to pinprick in both lower extremities.  Strength in 
all muscle groups of the lower extremities was 5/5.  

Regarding range of motion, the veteran had forward flexion to 
70 degrees, extension to 5 degrees with some pain, and 
lateral bending to 10 degrees on each side.  

In November 2001, VA reports show complaints of back pain and 
lower extremity numbness.  She stated that nothing relieved 
her back pain.  The veteran regularly had her back adjusted 
by a chiropractor.  

A November 2001 EMG study showed mild to moderate chronic 
right L5 radiculopathy.  

Analysis

The veteran's claim of entitlement to an increased rating for 
her service-connected back disability was received on May 10, 
1999.  As such, the rating period on appeal is from May 10, 
1998, one year prior to the date of receipt of the reopened 
increased rating claim.  See 38 C.F.R. § 3.400(o)(2).

At the time of her request for an increased rating, the 
veteran was assigned a 30 percent disability evaluation.  
Subsequently, her evaluation was increased to 40 percent.  
Then, in an April 2002 rating action, another increase to 60 
percent was awarded, effective February 12, 2002.  As these 
increases represent less than the maximum available benefit, 
they do not abrogate the pending appeal.  AB v. Brown, 6 Vet. 
App. 35 (1993).  Accordingly, the Board will proceed with 
appellate review of the propriety of the assigned ratings.

The Board will first direct attention to the veteran's 
currently assigned 40 percent rating prior to February 12, 
2002.  Such rating is pursuant to Diagnostic Codes 5285-5293.  
The latter has undergone revision during the course of this 
appeal, but such changes occurred after February 12, 2002, 
and thus do not impact the instant analysis.  

Diagnostic Code 5285 pertains to residuals of a fractured 
vertebra.  That Code section provides that residuals of a 
fractured vertebra without cord involvement, but with 
abnormal mobility requiring a neck brace (jury mast) warrant 
a 60 percent rating.  Otherwise, residuals of a fractured 
vertebra should be rated in accordance with definite limited 
motion or muscle spasm, adding a separate 10 percent rating 
for demonstrable deformity of a vertebral body. 

Here the medical evidence does not show that the veteran's 
back disability at L1 results in abnormal mobility requiring 
a neck brace (jury mast).  Thus, a 60 percent rating is not 
for application, under Diagnostic Code 5285.

The Board does note that x-ray evidence establishes deformity 
of the vertebral body.  This entitles the veteran to a 10 
percent rating in addition to any rating derived via range of 
motion or muscle spasm findings.  

Lumbar range of motion is addressed at Diagnostic Code 5292.  
That Code section provides a 10 percent disability rating for 
slight limitation of motion.  A 20 percent evaluation is 
assigned where the evidence demonstrates moderate limitation 
of motion.  Finally, a 40 percent rating is for application 
where there is severe limitation of lumbar motion.  

During the period in question, the overall evidence 
demonstrates severe limitation of lumbar motion.  Indeed, 
upon VA examination in November 1999, the veteran had only 10 
degrees of backward extension.  Left lateral rotation was 
limited to 20 degrees.  Moreover, in July 2000, the veteran 
could only extend to 5 degrees, with some pain.  She only had 
lateral bending to 10 degrees on each side.  Based on these 
findings, a 40 percent rating under Diagnostic Code 5292 is 
appropriate, especially when contemplating additional 
functional limitation due to such factors as pain and 
weakness.  See 38 C.F.R. §§ 4.40, 4.45, see also DeLuca, 202, 
206-07.  Indeed, there was objective evidence of pain on 
motion in the present case.  Such a conclusion also conforms 
to the benefit of the doubt doctrine.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Based on the foregoing, under operation of Diagnostic Code 
5285, the veteran is entitled to a 50 percent evaluation for 
her postoperative status, burst fracture L-1 vertebra.  (This 
figure is derived by adding the 40 percent rating under 
Diagnostic Code 5292 with an additional 10 percent for 
demonstrable deformity of the vertebral body under Diagnostic 
Code 5285.)  

The Board has also considered whether there is any basis for 
a rating in excess of 50 percent prior to February 12, 2002.  
As there is no finding of ankylosis, the only remaining 
Diagnostic code for consideration is 5293, for intervertebral 
disc syndrome.  That Code section authorizes a 60 percent 
evaluation for pronounced impairment, with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief. 

Here, the veteran raised various neurological complaints, 
such as numbness in her right thigh and distal from that to 
her foot.  She also complained of numbness in her left calf 
into her foot.  Her back pain radiated to both legs.  
Objectively, a November 1999 VA examination revealed some 
mild spasticity in upper motor neuron findings of the lower 
extremities.  Additionally, that examination revealed 
diminished touch and pain sensation.  Neurological deficits 
were also indicated upon examination in July 2000.  Finally, 
a November 2001 EMG study showed mild to moderate chronic 
right L5 radiculopathy.  

As evidenced above, the veteran's postoperative status, burst 
fracture L-1 vertebra has a clear neurological component.  
However, the findings of record reveal mild symptomatology, 
and not the pronounced impairment contemplated under 
Diagnostic Code 5293 as criteria for a 60 percent evaluation.  
Thus, an increase beyond 50 percent is not justified here.

In conclusion, the competent evidence supports an increased 
rating to 50 percent under Diagnostic Codes 5285-5292 for the 
veteran's low back disability for the period prior to 
February 12, 2002.  A rating in excess of 50 percent is not 
supported by the record.  The Board notes that in reaching 
this conclusion, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the evidence does not reflect that the veteran's 
postoperative status, burst fracture L-1 vertebra, has caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, the case does not warrant 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321(b)(1) (2003).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Increased rating from February 12, 2002, for 
postoperative status, burst fracture L-1 vertebra

Factual background

In February 2002, the veteran underwent a CT scan of the 
lumbar spine.  The impression was changes of the 
thoracolumbar posterior stabilization rod replacement, with 
bilateral superior rod fractures.  There was also a 
compression deformity of the L1 vertebral bodies with 
exaggerated kyphosis at that level.  Additionally, there was 
degenerative disc disease, L1-L2 and L2-L3.  

An April 2002 VA clinical record revealed complaints of a 
sharp, stabbing, back pain.  

Also in April 2002, the veteran was examined by VA.  Her back 
pain was aggravated by any kind of bending, lifting, walking 
or twisting.  She had a back brace but stated that it seemed 
to make the pain worse, so she stopped using it.  

Objectively, she had fairly good range of motion.  She could 
bend to over 95 degrees, with little pain going down.  Upon 
standing it was more bothersome.  She had extension to 15 
degrees, and lateral bending to 25 degrees, with mild pain on 
the right side.  With repetition, the veteran experienced 
fatiguing and incoordination as to flexion.  Her sharp and 
dull sensation was completely intact.  

In a June 2002 letter, D. P. M., M.D. noted that the 
veteran's low back pain was worse in cold weather than in 
warm.  She reported that her pain became severe with any 
lifting activity.   

An August 2002 letter written by D. P. M., M.D. noted that 
the veteran could not tolerate her back pain.  

X-rays taken in August 2002 showed L1 superior endplate, 
probable fracture deformity, as well as a T12 compression 
fracture with kyphosis.  

X-rays taken in September 2002 show a marked S-shaped 
deformity in the anterior-posterior dimension.  The thoracic 
position was a marked kyphosis with exaggerated lordosis of 
the lower lumbosacral spine.  Compression deformities were 
noted at T12 and L1.  Anterior osteophytic lipping was noted 
on L3 and L4.  There was severe degenerative facet joint 
disease at L4-5 and L5-S1.

Treatment reports written by C. J. I., D.C. in 2002 and 2003 
reveal chiropractic care for low back discomfort and lower 
extremity numbness. 

A VA outpatient treatment report dated in March 2004 revealed 
further complaints of back pain.  

The veteran underwent a VA spine examination in March 2003.  
She complained of worsening low back pain.  Objectively, the 
veteran had a well-healed surgical scar in the midline of her 
back.  There was significant tenderness to palpation in the 
upper lumbar spine.  She had flexion to 90 degrees and 
rotation laterally to 45 degrees, left and right.  She could 
also rotate to 90 degrees in both directions.  Neurological 
testing showed 2+/4 patellar tendon and Achilles tendon 
reflexes bilaterally.  She could walk on her heels and toes.  
Here gait was normal.  She also had normal strength in the 
proximal and distal musculature in the bilateral lower 
extremities.  
 
The veteran was most recently examined by VA in April 2004.  
She complained of daily back pain.  She also had stiffness 
that occurred daily.  She took Motrin 800 mg twice daily.  
Flare-ups occurred with the weather and with activity and 
could last a number of days.  She could not sit for long 
periods of time.  The veteran worked a number of hours 
weekly.  The back pain was tolerated on the job and she 
indicated that she did not miss work due to her back 
condition.  The veteran also stated that she had numbness in 
the outer aspects of her legs.  Regarding physical activity, 
she could walk about 25 yards before experiencing back pain.  
She denied incapacitating episodes.  

Objectively, the veteran's discomfort was across the mid to 
lower back along the midline.  She was able to forward flex 
from 0 to 90 degrees.  She had extension from 0 to 20 
degrees; lateral trunk flexion to 25 degrees, left and right, 
and lateral rotation to 25 degrees, left and right.  All 
range of motion was accomplished with minimal difficulty and 
mild pain.  The veteran also accomplished one additional 
forward flexion exercise.  Pain began at 60 degrees and she 
was still able to flex to 90 degrees in that subsequent 
exercise.  She exhibited mild to moderate pain, mild weakness 
and mild fatigability, but no incoordination.  Her range of 
motion did not decrease.  Following range of motion 
exercises, the veteran had an antalgic gait and stated that 
her back was bothering her.  The examiner commented that the 
major functional impact appeared to be pain.  

Additional findings in April 2004 showed that the musculature 
of the back was strong and there were no postural 
abnormalities.  Deep tendon reflexes were 1+/4 in both lower 
extremities.  Ankle jerk was present and pulses and sensation 
were intact.  

An addendum to the April 2004 examination noted that there 
was no spasm of the back.  After range of motion exercises, 
the veteran had difficulty getting out of the examination 
chair and exiting the examination area.  She also appeared to 
be having difficulty walking.  Neurological examination was 
unremarkable.  

Analysis

For the period from February 12, 2002, the veteran's 
postoperative status, burst fracture L-1 vertebra is rated at 
60 percent disabling pursuant to Diagnostic Codes 5285-5293.  

The only means by which a rating in excess of 60 percent is 
possible under Diagnostic Code 5285 is upon a showing of 
spinal cord involvement, or if the veteran is bedridden or 
requires long leg braces.  None of these criteria are 
satisfied here, eliminating Diagnostic Code 5285 as a source 
of an increased rating.

Attention is now turned to Diagnostic Code 5293.  During the 
course of this appeal, the diagnostic criteria have been 
revised on 2 occasions.  The first changes were effective 
September 23, 2002.  The most recent revisions were effective 
September 26, 2003.  

At the outset, the Board notes that Diagnostic Code 5293, as 
it existed as of February 12, 2002, cannot serve as a basis 
for an increased rating here.  Indeed, that Code section, as 
it then existed, did not allow for a benefit in excess of 60 
percent.  No other code sections are relevant to the 
veteran's symptomatology.

Therefore, it is determined that any increase in the 
veteran's currently assigned 60 percent evaluation from 
February 12, 2002, must be predicated on a revised version of 
Diagnostic Code 5293.  The Board will first consider the 
revision effective September 23, 2002.  

As revised effective September 23, 2002, Diagnostic Code 5293 
states that intervertebral disc syndrome is to be evaluated 
either based on the total duration of incapacitating episodes 
over the past 12 months, or by combining under 38 C.F.R. 
§ 4.25 the separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, a 60 percent disability rating is warranted where the 
evidence reveals incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  Note 
(1) to the new version of Diagnostic Code 5293 defines an 
"incapacitating episode" as "a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

There is no evaluation in excess of 60 percent offered on the 
basis of incapaciting episodes.  As such, that component of 
Diagnostic Code 5293 cannot serve as a basis for an increased 
rating, and the highest possible rating based on 
incapacitating episodes remains at 60 percent.

Under the new version of Diagnostic Code 5293, the Board must 
consider whether separate evaluations for chronic orthopedic 
and neurologic manifestations, when combined under 38 C.F.R. 
§ 4.25 with evaluations for all other disabilities, results 
in a higher disability rating for his intervertebral disc 
syndrome than the 60 percent arrived at on the basis of 
incapacitating episodes.  

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's degenerative disc disease of 
the lumbar spine.  One relevant Code section in this regard 
is Diagnostic Code 5292, concerning limitation of motion of 
the lumbar spine.  Here, a VA examination dated in April 2002 
showed extension to 15 degrees, and lateral bending to 25 
degrees, with mild pain on the right side.  Additionally, 
though she had good flexion (95 degrees), she experienced 
fatigue and incoordination with repetitive flexing.  
Furthermore, a March 2003 VA examination contains the 
following range of motion findings: flexion to 90 degrees; 
laterally bending to 45 degrees, left and right; rotation to 
90 degrees in both directions.  In April 2004, her range of 
motion was as follows: flexion from 0 to 90 degrees; 
extension from 0 to 20 degrees; lateral trunk flexion to 25 
degrees; left and right, and lateral rotation to 25 degrees, 
left and right.  All range of motion was accomplished with 
minimal difficulty and mild pain.  An additional forward 
flexion exercise showed pain at 60 degrees, with continued 
movement through 90 degrees.  That exercise revealed mild to 
moderate pain, mild weakness and mild fatigability, but no 
incoordination.  Following range of motion exercises, the 
veteran had an antalgic gait and difficulty moving around.  

On the basis of the findings detailed above, the Board finds 
that the veteran's orthopedic manifestations of her low back 
disability warrant a 20 percent rating under Diagnostic Code 
5292 for moderate limitation of motion.  The consideration of 
pain is appropriate and conforms to the provisions of 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  

As the medical evidence does not establish ankylosis, 
Diagnostic Codes 5286 and 5289 are not for application.  The 
only other potentially applicable Diagnostic Code with 
respect to the orthopedic manifestations of the veteran's 
service-connected disability of the lumbar spine is 
Diagnostic Code 5295, for lumbosacral strain.  However, the 
criteria for a rating in excess of 20 percent have not been 
satisfied.   

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected degenerative disc disease of the lumbar spine.  The 
following Diagnostic Codes are potentially relevant to the 
veteran's neurological symptomatology: Diagnostic Code 8520, 
for the sciatic nerve; Diagnostic Code 8521, for the external 
popliteal nerve (common peroneal); Diagnostic Code 8525, for 
the posterior tibial nerve; Diagnostic Code 8526, for the 
anterior crural nerve (femoral); and Diagnostic Code 8529, 
for the external cutaneous nerve of the thigh.  

As previously discussed, the medical evidence establishes 
neurological problems manifesting from the veteran's service-
connected postoperative status, burst fracture of L-1 
vertebra.  However, the overall nature of such symptomatology 
is found to be mild.  Indeed, VA examination in April 2002 
revealed her sharp and dull sensation to be completely 
intact.  Subsequent examination in March 2003 failed to 
reveal significant neurological problems.  Moreover, upon 
most recent VA examination in April 2004, neurological 
findings were unremarkable.  

In determining that the severity of the veteran's 
neurological symptomatology is mild, the Board further relies 
on March 2003 VA examination findings which revealed a normal 
gait.  The veteran could walk on her heels and her toes.  She 
also had normal strength in the proximal and distal 
musculature in the bilateral lower extremities.  Upon 
examination April 2004, ankle jerk was present and pulses and 
sensation were intact.  

As the medical evidence does not specifically state which 
nerves were affected by the veteran's low back disability, 
the Board will simply apply the Diagnostic Code affording the 
highest possible rating evaluation for "mild" neurological 
symptoms.  In this manner, the Board satisfies its obligation 
to resolve all reasonable doubt in favor of the veteran.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In the present 
case, four Diagnostic Codes (8520, 8521, 8525, and 8526) 
afford a rating of 10 percent for mild (incomplete paralysis) 
neurological symptomatology.  All remaining potentially 
relevant Code sections provide only noncompensable 
evaluations.  Thus, the veteran is entitled to a 10 percent 
rating under any of the five Diagnostic Code sections 
enumerated above.  Hence, the veteran is not adversely 
impacted by the use of Diagnostic Code 8520, for the sciatic 
nerve, in rating the neurologic manifestations of the 
disability at issue.

In sum, as instructed by the new version of Diagnostic Code 
5293, the Board has considered the chronic orthopedic and 
neurologic manifestations of the veteran's degenerative disc 
disease of the lumbar spine.  It has been determined that the 
veteran is entitled to a 20 percent rating under Diagnostic 
Code 5292 for his orthopedic manifestations, and that he is 
entitled to a 10 percent evaluation under Diagnostic Code 
8526 for the neurologic manifestations.  Those two ratings 
must now be combined under 38 C.F.R. § 4.25, along with any 
other service connected disabilities.  Here, the veteran also 
has a 30 percent rating for fecal incontinence and a 20 
percent rating for urinary incontinence.  

Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the veteran's ratings of 30 percent (fecal incontinence), 20 
percent (urinary incontinence), 20 percent (orthopedic 
manifestations of his low back disability) and 10 percent 
(neurological manifestations of his low back disability) an 
evaluation of 60 percent is derived.  

Thus, under the version of Diagnostic Code 5293 as revised 
effective September 23, 2002, the veteran maximum possible 
rating for the veteran's service-connected postoperative 
status, burst fracture L-1 vertebra, is 60 percent.  There is 
no means by which a higher rating is possible, for the 
reasons articulated above. 

Finally, the diagnostic criteria pertinent to spinal 
disabilities was revised again, effective September 26, 2003.  
The most recent version of the law requires a finding of 
ankylosis in order for the veteran to qualify for an 
increased rating.  Thus, based on the analysis of those 
criteria set forth above, the veteran remains entitled to a 
60 percent evaluation for his service-connected low back 
disability. 

In conclusion, then, from February 12, 2002, under any 
version of the Diagnostic criteria for spinal disabilities, 
the maximum evaluation to which the veteran is entitled is 
her currently assigned 60 percent rating.  A rating in excess 
of that amount is not justified.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the veteran's low 
back disability has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Indeed, she 
explicitly stated at her April 2004 VA examination that her 
lumbar disability had not caused her to miss work.  Hence the 
case does not warrant assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1) (2003).  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

III.  Service connection- right knee 

Factual background

The service medical records do not reveal any complaints or 
treatment for a right knee disorder.  A January 1976 
enlistment examination and a January 1980 separation 
examination both showed normal lower extremities and a normal 
musculoskeletal system.  A May 1983 army reserve examination 
was likewise normal.  The veteran denied "trick" or locked 
knee in reports of medical history.  

Following service, an October 1984 treatment report from the 
Orthopedic associates of Grand Island indicate chondromalacia 
of the right patella.  Its origin was not discussed.

The veteran next complained of right knee pain in an August 
1992 treatment report written by M. L. M., M.D.  X-rays of 
the right knee revealed mild degenerative changes.  There was 
no effusion, though she did have some tenderness.  She had 
full range of motion.  The knee was stable to varus and 
valgus stress.  M. L. M. did not relate the veteran's right 
knee degenerative arthritis to service or to a service-
connected disability.

A VA examination dated in November 1999 notes complaints of 
knee pain since 1984.  Osteoarthritis of the knees was 
diagnosed.  No etiological opinion was offered.

In a February 2000 letter, C. J. I, D.C. found that, based on 
a reasonable degree of medical certainty, the veteran's 
service-connected lumbar disability is directly related to 
her lower back and leg discomfort and weakness, affecting the 
strength and stamina in the knee joints.  In so finding, he 
commented that her right hip and pelvis were higher than the 
left, as a result of the surgery on the veteran's spine.  
Because the lumbar spine was in such a severely posteriorly-
shifted position, a severe weight shift was created.  That 
weight shift placed incredible stress upon the facet joints 
below the (surgical) rods at L4 and L5.  Such shift in 
weight-bearing was translated downward through the hips, 
knees ankles and feet.

In July 2000, the veteran was again examined by VA.  At that 
time, knee examination was normal.  Some crepitus was noted 
in the patellofemoral joint, right knee.  However, that was 
reported to be a "somewhat normal" finding.  The VA 
examiner stated that the veteran did not have osteoarthritis 
in the knees.  He added that the veteran could develop 
discomfort in her knees due to gait alterations from her back 
pathology.  However, at that point, her back disability had 
not led to osteoarthritis of the knees.

Upon VA examination in March 2003, the VA examiner noted that 
the veteran had early arthritis of the right knee.  The 
veteran stated that she injured her knee when she sustained 
her burst fracture, L1 vertebra.  The examiner stated that it 
was reasonable to think that she had an injury to her knee 
that has led to arthritic changes.  He therefore found it at 
least as likely as not that the veteran's current knee 
condition was related to her service-connected low back 
disability.  

X-rays taken in March 2003 revealed mild right patella alta 
and mild right knee degenerative joint disease.   There was 
minimal osteophyte formation and loss of joint height.  
Similar changes were seen as to the left knee that were 
consistent with probable minimal degenerative joint disease.    

X-rays taken in April 2004 demonstrated mild degenerative 
changes of both knees with musculoligamentous strain.  

The veteran was most recently examined by VA in April 2004.  
Although the examination report did not discuss her knees, an 
addendum did.  In that document, it was noted that the 
veteran claimed injury to her knee while on active duty in 
1984.  At that time she jumped from an aircraft.  
Objectively, her knee range of motion was listed as 0 to 130 
degrees for both knees.  There appeared to be mild crepitus, 
bilaterally.  Functional impairment of the knees appeared to 
be mild.  In so finding, the examiner noted that, despite 
complaints of knee pain at work, the veteran was able to 
perform her job, which required her to stand on her feet as a 
cashier at a fast food restaurant.  Pain was minimal.  
Subjective complaints of pain were not visibly manifested on 
movement of the joints.  There were also no objective 
manifestations that would demonstrate disuse or functional 
impairment due to pain attributable to the veteran's service-
connected spinal disability.  

In the April 2004 addendum, the VA examiner did not find it 
at least as likely as not that the veteran's knee complaints 
were related to her service-connected postoperative status, 
burst fracture L-1 vertebra.  In forming his opinion, he 
noted that the service medical records were absent any 
notation of treatment for a knee disability.  

Analysis

At the outset, the Board notes that, because the relevant 
period of service, from June to July of 1984, was ACDUTRA, 
presumptive service connection for arthritis as a chronic 
disease is not for application.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  
As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  

The evidence of record established a current diagnosis of 
right knee degenerative joint disease.  However, the evidence 
fails to establish an in-service injury, nor does the 
competent evidence link the current right knee disability to 
an incident of service.  In this regard, the veteran states 
that she injured her knee in a plane jump in 1984.  The VA 
examiner in March 2003 found it at least as likely as not 
that the veteran's current knee problems could relate to that 
injury.  However, the CAVC has held on a number of occasions 
that a medical opinion premised upon an unsubstantiated 
account of a claimant is of no probative value.  See, e.g., 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) [generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant].  Indeed, the VA examiner in 
April 2004 rightly observes that treatment for a knee injury 
is not been documented in the service medical records.  (The 
veteran did sustain an injury from a jumping exercise in 
1984, but a knee injury is not noted.  Rather, the accident 
was the cause of her back disability.)  On that basis he 
failed to find a nexus between her current right knee 
degenerative joint disease and service.

Based on the foregoing, a grant of direct service connection 
for right knee degenerative joint disease is not permissible 
here.  However, the Board does find justification for an 
allowance of the benefit sought on the basis of secondary 
service connection, as will be explained below.  

To successfully establish a claim of secondary service 
connection, the evidence of record must contain a competent 
medical opinion of etiology stating that it is at least as 
likely as not that the veteran's right knee degenerative 
arthritis is proximately due to or the result of a service-
connected disability.  Here, such an opinion is found in a 
February 2000 letter written by C. J. I, D.C.  Specifically, 
he opined that, based on a reasonable degree of medical 
certainty, the veteran's service-connected lumbar disability 
affected the strength and stamina in her knee joints.  He 
found her leg weakness and discomfort to be directly related 
to her lower back disability.  He explained that her service-
connected back disability created a weight shift that placed 
enormous pressure on her knee joints.  

The Board finds the above opinion to be probative.  It was 
written by a practitioner with familiarity with the veteran, 
as he routinely treated the veteran's orthopedic disorders.  
Moreover, he provided a clear rationale in support of his 
opinion.  Additionally, his commentary has not been refuted 
by any other evidence of record.  Therefore, the Board finds 
this February 2000 letter to be an adequate basis for a grant 
of secondary service connection here.  The Board notes that 
in reaching this conclusion, the evidence is in support of 
the claim, and the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Service connection- left knee

Factual background

The service medical records do not reveal any complaints or 
treatment for a left knee disorder.  A January 1976 
enlistment examination and a January 1980 separation 
examination both showed normal lower extremities and a normal 
musculoskeletal system.  A May 1983 army reserve examination 
was likewise normal.  The veteran denied "trick" or locked 
knee in reports of medical history.  

A VA examination dated in November 1999 notes complaints of 
knee pain since 1984.  Osteoarthritis of the knees was 
diagnosed.  No etiological opinion was offered.

In a February 2000 letter, C. J. I, D.C. found that, based on 
a reasonable degree of medical certainty, the veteran's 
service-connected lumbar disability is directly related to 
her lower back and leg discomfort and weakness, affecting the 
strength and stamina in the knee joints.  In so finding, he 
commented that her right hip and pelvis were higher than the 
left, as a result of the surgery on the veteran's spine.  
Because the lumbar spine was in such a severely posteriorly-
shifted position, a severe weight shift was created.  That 
weight shift placed incredible stress upon the facet joints 
below the (surgical) rods at L4 and L5.  Such shift in 
weight-bearing was translated downward through the hips, 
knees ankles and feet.

In July 2000, the veteran was again examined by VA.  At that 
time, knee examination was normal.  The VA examiner stated 
that the veteran did not have osteoarthritis in the knees.  
He added that the veteran could develop discomfort in her 
knees due to gait alterations from her back pathology.  
However, at that point, her back disability had not led to 
osteoarthritis of the knees.

X-rays taken in March 2003 revealed probable minimal 
degenerative joint disease of the left knee.    

X-rays taken in April 2004 demonstrated mild degenerative 
changes of both knees with musculoligamentous strain.  

The veteran was most recently examined by VA in April 2004.  
Although the examination report did not discuss her knees, an 
addendum did.  In that document, it was noted that the 
veteran claimed injury to her knee while on active duty in 
1984.  At that time she jumped from an aircraft.  
Objectively, her knee range of motion was listed as 0 to 130 
degrees for both knees.  There appeared to be mild crepitus, 
bilaterally.  Functional impairment of the knees appeared to 
be mild.  In so finding, the examiner noted that, despite 
complaints of knee pain at work, the veteran was able to 
perform her job, which required her to stand on her feet as a 
cashier at a fast food restaurant.  Pain was minimal.  
Subjective complaints of pain were not visibly manifested on 
movement of the joints.  There were also no objective 
manifestations that would demonstrate disuse or functional 
impairment due to pain attributable to the veteran's service-
connected spinal disability.  

In the April 2004 addendum, the VA examiner did not find it 
at least as likely as not that the veteran's knee complaints 
were related to her service-connected postoperative status, 
bursa fracture L-1 vertebra.  In forming his opinion, he 
noted that the service medical records were absent any 
notation of treatment for a knee disability.  

Analysis

The Board again notes that, as the pertinent period of 
service, from June to July of 1984, was ACDUTRA, presumptive 
service connection for arthritis as a chronic disease is not 
for application.  

Similar to the discussion on the right knee, the Board 
concludes that direct service connection also fails as to the 
left knee.  Simply put, there is no showing of an in-service 
injury and separation examination was normal.  The competent 
evidence does not link her current left knee condition to 
service, except for an opinion in a March 2003 VA examination 
report.  That opinion, however, was solely based on the 
veteran's history and therefore is not probative.  See, e.g., 
Swann v. Brown, 229, 233.  In sum, the elements necessary to 
satisfy a claim of entitlement to direct service connection 
for a left knee disability have not been satisfied.

As with the right knee, the Board determines that a grant of 
secondary service connection for a left knee disability is 
adequately supported in the record.  Again, in so finding, 
the Board relies on the February 2000 letter written by C. J. 
I. D.C.  That caregiver treated the veteran's musculoskeletal 
pain on a frequent basis and he provided clear rationale in 
support of his conclusions.  Thus, his opinion that the 
veteran's knee weakness and lack of stamina was directly 
related to her service-connected lower back disability is 
found to be probative.

As competent evidence exists to show that the veteran's 
current left knee degenerative arthritis is proximately due 
to or the result of her service-connected postoperative 
status, burst fracture L-1 vertebra.  The Board notes that in 
reaching this conclusion, the evidence is in support of the 
claim, and the benefit of the doubt doctrine has been applied 
where appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

V.  Service connection- dysthymic disorder 

Factual background

The service medical records do not reveal any complaints or 
treatment for dysthymic disorder.  A January 1976 enlistment 
examination and a January 1980 separation examination both 
showed normal psychiatric findings and a normal 
musculoskeletal system.  A May 1983 army reserve examination 
was likewise normal.  The veteran denied mental 
symptomatology in reports of medical history.  

Following service, the first reference to a mental disorder 
is found in a February 1985 record from the Orthopedic 
Associates of Grand Island.  She was having difficulty coping 
with some family problems.  Counseling was recommended.  A 
July 1990 treatment report from the Kearney Clinic also 
indicated that the veteran was having some problems at home 
with depression.  

VA examination in November 1999 revealed that the veteran had 
no anxiety or depression.  A history of dysthymia was noted, 
however.

VA treatment records dated in 2000 reflect care for 
psychiatric concerns.  The veteran had issues with anger, 
vulnerability and control.  	

The veteran received a private psychological examination in 
March 2004 from G. D. G., Ph.D.  She stated that she saw a 
psychiatrist in service in 1978 for depression and to help 
her cope with family issues.  She was also seen at Mid-Plains 
in the 1990s, again to cope with family issues and everyday 
problems.  Further treatment was received at VA since 2000.  
She was on Welbutrin.  

Following an interview, the veteran was diagnosed with 
dysthymic disorder.  G. D. G. allowed that the veteran's 
ongoing medical problems exacerbated her mood disorder and 
her problematic personality characteristics.  However, he 
found that, based on her history, her mental disorders 
existed prior to her in-service back injury.  

VA clinical records dated in 2004 reflect further psychiatric 
treatment.  Dysthymic disorder was the Axis I diagnosis.  

In an April 2004 letter, G. D. G. again addressed the 
question of whether the veteran's dysthymic disorder was 
related to a service-connected condition.  He found that her 
mental disorder was aggravated by her service-connected 
medical conditions.  In so finding, he noted that it is 
generally accepted that chronic pain aggravates psychiatric 
symptoms.  He appears to state that, in the absence of her 
service-connected physical disabilities, the veteran's 
dysthymic disorder would be reduced.  He added that such 
commentary was of course speculative.  

G. D. G. proceeded to state that the veteran's physical pain 
led to increased amounts of frustration and irritability.  
Because her physical problems have limited her ability to 
exercise, they have impacted her level of physical fitness, 
thereby contributing to her reduced energy level and easy 
fatigue.  The physical ailments may also have contributed to 
her increased levels of helplessness and hopelessness, as she 
has found herself incapable of performing certain tasks and 
activities that might otherwise have been possible.  

Finally, a May 2004 VA treatment report again indicated a 
diagnosis of dysthymic disorder.  
 


Analysis

The veteran contends that her dysthymic disorder is secondary 
to her service connected postoperative status, burst 
fracture, L-1.  To establish entitlement to service 
connection on a secondary basis, the evidence of record must 
contain a competent medical opinion of etiology stating that 
it is at least as likely as not that the veteran's dysthymic 
disorder is proximately due to or the result of her service-
connected disability.  Here the evidence fails to contain 
such an opinion.  Nevertheless, the Board here finds a basis 
upon which to grant service connection, as will be explained 
below.

Under law, additional disability resulting from the 
aggravation of a non service- connected condition by a 
service-connected condition is compensable under 38 C.F.R. § 
3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
In such cases, the evidence must demonstrate that the 
aggravation to the nonservice-connected condition is chronic 
and does not fluctuate with temporary and sporadic 
manifestations of the service-connected disability.  

Here, the competent evidence includes letters written by G. 
D. G., Ph.D. in March 2004 and April 2004.  In those 
communications, he expressed the belief that the veteran's 
dysthymic disorder was aggravated by her service-connected 
medical conditions.  In the April 2004 correspondence, he 
cited the generally accepted notion that chronic pain 
aggravates psychiatric symptoms.  In the veteran's case, he 
opined that her physical pain led to increased amounts of 
frustration and irritability.  Also, her service-connected 
physical disabilities problems limited her ability to 
exercise, impacting her level of fitness and thereby 
contributing to her reduced energy level and easy fatigue.  

While G. D. G. himself acknowledged the speculative nature of 
his assertions, that April 2004 letter nevertheless is found 
to be probative.  He provided a clear rationale for his 
opinions that was consistent with the overall evidence of 
record.  Moreover, although he did not address the chronicity 
of the veteran's service-connected back pain, from other 
evidence of record it is reasonably clear that her low back 
pain, while perhaps varying in intensity, is constantly 
present and this has a chronic impact on her dysthymic 
disorder.  The Board notes that in reaching this conclusion, 
the evidence is at least in equipoise, and the benefit of the 
doubt doctrine has been applied.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Prior to February 12, 2002, a 50 percent rating for 
postoperative status, burst fracture L-1, vertebra, is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.

The schedular criteria not having been met, the claim for 
entitlement to disability rating in excess of 60 percent for 
postoperative status, burst fracture L-1, vertebra, from 
February 12, 2002, is denied.

Service connection for right knee arthritis is granted.

Service connection for left knee arthritis is granted.

Service connection for dysthymic disorder is granted.


REMAND

In addition to the claims discussed above, the veteran has 
also claimed entitlement to TDIU benefits.  However, because 
the veteran's service-connected disability picture has been 
greatly altered due to the allowances issued in this 
decision, the Board finds it appropriate that the RO 
reevaluate the claim prior to appellate adjudication.  
Indeed, because the veteran has many newly service-connected 
disabilities, it would be useful to obtain another VA 
examination for the purpose of determining whether she is 
precluded from engaging in substantially gainful occupation 
as a result of such disabilities.  In this vein, it is noted 
that evidence of record indicates that the veteran is 
currently working.  However, it is unclear whether such work 
constitutes substantially gainful employment or is merely 
marginal employment.  

In evaluating whether the veteran's service- connected 
disabilities preclude substantially gainful employment, the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has found that to mean work which 
is more than marginal and permits the individual to earn a 
"living wage."  The ability to work sporadically or obtain 
marginal employment is not substantially gainful employment. 
See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).

In light of the above, then, an effort should be made to 
obtain appropriate financial documentation from the veteran, 
in order to determine whether any current employment is 
substantial or marginal.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), 38 C.F.R. § 3.159 
(2003) and any other applicable legal 
precedent, relative to the TDIU issue on 
appeal.  Specifically, the veteran should 
be advised of the information and 
evidence necessary to substantiate her 
appeal, which evidence she is to provide, 
and which evidence will be obtained by 
VA.  She must also be advised to send any 
evidence in her possession pertinent to 
the appeal to VA.
 
2.  Contact the veteran and request all 
appropriate financial documentation 
regarding earnings and wages necessary to 
ascertain whether the veteran currently 
engages in marginal or substantially 
gainful employment.  

3.  If, based on any information received 
in response to the above actions, the 
veteran's employment is deemed to be 
marginal (i.e., the veteran earns less 
than a living wage), then schedule a VA 
examination for the purpose of 
determining whether it is at least as 
likely as not that the veteran is 
precluded from other than marginal 
employment due to the veteran's service-
connected disabilities.  Any and all 
tests should be conducted and the claims 
file should be reviewed in conjunction 
with the examination.  All opinions 
offered should be supported by a clear 
rationale that is consistent with the 
evidence of record.  

4.  Upon completion of the above, the RO 
must readjudicate the TDIU issue on 
appeal and consider all evidence received 
since issuance of the most recent 
Supplemental Statement of the Case.  If 
the benefit sought on appeal remains 
denied, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



